Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 20, 2019

The Court of Appeals hereby passes the following order:

A19D0318. SHARON HEARD v. BRENDETTE L. WILLIAMS.
A19D0320. BRENDETTE L. WILLIAMS v. SHARON HEARD et al.
A19D0323. BAKER COUNTY SCHOOL BOARD A/K/A BAKER COUNTY
SCHOOL DISTRICT v. BRENDETTE L. WILLIAMS.

      Sharon Heard, Brendette L. Williams, and the Baker County School Board
have all filed applications for discretionary review from the trial court’s order
awarding attorney fees in favor of Williams. The underlying action involved Heard’s
petition to contest the May 2016 Democratic primary election for a seat on the Baker
County Board of Education. The Supreme Court previously decided an interlocutory
appeal in this case in Williams v. Heard, 302 Ga. 114 (805 SE2d 1) (2017).
      The Supreme Court “has exclusive appellate jurisdiction over ‘[a]ll cases of
election contest.’” Cook v. Bd. of Registrars, 291 Ga. 67, 68 (2) (a) (1) (727 SE2d
478) (2012) (quoting Ga. Const. of 1983, Art. VI, Sec. VI, Par. II (2)). Because the
underlying subject matter of this action is an “election contest,” it appears that
jurisdiction over these applications lies in the Supreme Court. See Davis v. Dunn,
286 Ga. 582, 582 (690 SE2d 389) (2010) (exercising its jurisdiction over an attorney
fee award in an election contest case). As the Supreme Court has the ultimate
responsibility for determining appellate jurisdiction, see Saxton v. Coastal Dialysis
& Med. Clinic, Inc., 267 Ga. 177, 178 (476 SE2d 587) (1996), these applications are
hereby TRANSFERRED to the Supreme Court for disposition.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/20/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.